Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No. 17/373,318 filed on 07/12/2021 to 11/04/2021.
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-10 are pending on the application.
Drawings
3.	The drawings were received on 07/12/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/12/2021.  The information disclosed therein was considered.
Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
6.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/657,253 should be updated; namely, it has matured into U.S. Patent No. 11,062,783.  Appropriate correction is required.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,062,783.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a memory device, comprising: a plurality of cell strings coupled between a source line and 5a plurality of bit lines, respectively, wherein each cell string of the plurality of cell strings includes a drain select transistor, memory cells and a source select transistor connected in series between one of the plurality of bit lines and the source line; a voltage generator configured to generate operating 10voltages to be used during a read operation for sensing data stored in a memory cell included in a selected cell string among the plurality of cell strings, wherein the operating voltages include a first drain select line voltage, a second drain select line voltage, and a read voltage; and 15a control logic configured to control the voltage generator, before applying the read voltage to the memory cell included in the selected cell string, to apply the first drain select line voltage to a drain select transistor included in a first unselected cell string among the plurality of cell strings, to apply the 20second drain select line voltage to drain select transistors included in unselected cell strings other that the first unselected cell string among the plurality of cell strings.  and functional corresponding to claim limitation recited the U.S. Patent No. 11,062,783 such as a memory device, comprising: a memory cell array including a plurality of memory strings; a voltage generating circuit configured to generate and apply a plurality of drain select line voltages, a plurality of source select line voltages, and a read voltage to the memory cell array during a read operation; and control logic configured to control the voltage generating circuit to generate a first drain select line voltage applied to a first unselected memory string among unselected memory strings among the plurality of memory strings and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings during the read operation, wherein the second drain select line voltage is different from the first drain select line voltage, wherein the voltage generating circuit applies the first drain select line voltage applied to the first unselected memory string at a level of a turn-on voltage during a first time period before applying the read voltage to the memory cell array during the read operation.  A memory device, comprising: a memory cell array including a plurality of memory strings; a voltage generating circuit configured to generate and apply a plurality of drain select line voltages, a plurality of source select line voltages, and a read voltage to the memory cell array during a read operation; and control logic configured to control the voltage generating circuit to apply, during the read operation, a first drain select line voltage applied to a first unselected memory Page 3 of 8U.S. Serial No.: 16/657,253PATENT DOCKET: PA3883-0 string among unselected memory strings among the plurality of memory strings at a first potential level and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings at a second potential level lower than the first potential levels wherein the first potential level is higher than a threshold voltage of select transistors included in the unselected memory strings and A memory device, comprising: a memory cell array including a plurality of memory strings; a voltage generating circuit configured to generate and apply a plurality of drain select line voltages, a plurality of source select line voltages, and a read voltage to the memory cell array during a read operation; and control logic configured to control the voltage generating circuit to apply, during the read operation, a first drain select line voltage applied to a first unselected memory string among unselected memory strings among the plurality of memory strings during a first time period and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings during a second time period shorter than the first time period, wherein the voltage generating circuit applies the first drain select line voltage applied to the first unselected memory string at a level of a turn-on voltage during the first time period before apply in the read voltage to the memory cell array during the read operation.
However, the current claimed invention discloses a memory device (claims 1-10), while the U.S. Patent No. 11,062,783 discloses a memory device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,062,783 can have the same result and purpose of applying a control logic is configured to control the voltage generating circuit to generate a first drain select line voltage to a first unselected memory string to disturb phenomenon cause by hot carrier injection during a read operation is prevented by adjusting a channel potential level of unselected memory strings.
                                       Allowable Subject Matter
9.	Claims 1-10 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US. 9,704,587) discloses a semiconductor memory device include a drain select transistor coupled to a bit line, a source sect transistor coupled to a source line.
Lee (US. 9,281,058) discloses a semiconductor memory device may include a common source line controller configured to provide a channel current to a cell string via a common source line during a read operation.


	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824